Citation Nr: 0334053	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-22 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for Meniere's disease with 
vertigo, tinnitus, and bilateral hearing loss, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1978 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied an 
evaluation greater than 30 percent for Meniere's disease with 
vertigo, tinnitus, and hearing loss in the left ear.  A June 
2001 RO decision granted service connection for right ear 
hearing loss, effective December 12, 1985.  

An April 2002 RO decision granted a 50 percent evaluation for 
Meniere's disease with vertigo, tinnitus, and bilateral 
hearing loss, effective February 24, 1988, a 40 percent 
evaluation for Meniere's disease with vertigo, tinnitus, and 
bilateral hearing loss, effective June 4, 1997, and a 30 
percent evaluation for Meniere's disease with vertigo, 
tinnitus, and bilateral hearing loss, effective March 17, 
1998.

A November 2002 Board decision remanded the appeal for a 
travel board hearing.  A travel board hearing was held before 
the undersigned in May 2003.  At the hearing the issues of 
entitlement to service connection for a psychiatric 
disability secondary to service connected disability and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities were 
raised.  These issues are referred to the RO for its 
consideration.


REMAND

The veteran testified at his May 2003 hearing that his 
hearing is becoming worse since his most recent examination 
in July 2001.  VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, as additional development is necessary in this 
case, the RO must take this opportunity to inform the veteran 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded VA 
audio and neurology examinations to 
determine the nature and extent of the 
veteran's service-connected Meniere's 
disease with vertigo, tinnitus, and 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The neurology examiner 
should report all symptoms relating to 
the Meniere's disease with vertigo, 
tinnitus, and bilateral hearing loss, 
including whether the veteran has attacks 
of vertigo and cerebellar gait, and, if 
so, the frequency and duration thereof.

3.  Then the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

